Exhibit 2.1 THIRD AMENDMENT TO PURCHASE, SALE AND CONTRIBUTION AGREEMENT THIS THIRD AMENDMENT TO PURCHASE, SALE AND CONTRIBUTION AGREEMENT (the “Amendment”), dated as of February 24, 2017 (the “Execution Date”), by and between 8point3 Operating Company, LLC, a Delaware limited liability company (the “Purchaser”) and SunPower Corporation, a Delaware corporation (“Parent” and, together with Purchaser, each a “Party” and collectively, the “Parties”).All capitalized terms used but not defined herein shall have the meanings ascribed thereto in the Agreement (as defined below).
